Case 21-01913-LT7    Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 1 of 71




     MICHAEL D. BRESLAUER [SBN 110259]
 1   mbreslauer@swsslaw.com
     SOLOMON WARD SEIDENWURM & SMITH, LLP
 2   401 B Street, Suite 1200
     San Diego, California 92101
 3   Telephone (619) 231-0303
     Facsimile (619) 231-4755
 4
     Attorneys for Creditor SunBrewer Partners,
 5   L.P.
 6

 7
                        UNITED STATES BANKRUPTCY COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9
     In re                                     Case No. 21-01913-LT7
10
     SYDNEY L. NGUYEN and YUMI                 OPPOSITION TO DEBTORS’
11   BUI,                                      EMERGENCY APPLICATION FOR
                                               AN ORDER ALLOWING DEBTORS
12                                             TO CONTINUE OPERATING THEIR
                  Debtors.                     BUSINESS PENDING THE
13                                             BAKNRUPTCY ADMINISTRATION;
                                               JOINDER IN TRUSTEE’S
14                                             OPPOSTION; DECLARATION OF
                                               ROBERTA DEGENER
15

16                                             Date: May 27, 2021
                                               Time: 10:00 am
17                                             Dept: Three (3)
18                                             Honorable Laura S. Taylor
19

20
             Creditor and real property lessor Sunbrewer Partners, L.P. (“SunBrewer”)
21
     submits its Opposition to Debtors’ SYDNEY L. NGUYEN and YUMI BUI
22
     (“Debtors”) Emergency Application for an Order allowing Debtors to Continue
23
     Operating their Business Pending the Bankruptcy Administration as follows.
24

25

26

27

28
Case 21-01913-LT7         Filed 05/25/21    Entered 05/25/21 13:53:20       Doc 20    Pg. 2 of 71




 1             Facts and Status of the Lease.1 SunBrewer is the lessor and the Debtors -
 2   individually - are tenants under a written lease dated as of April 1, 2011 (the
 3   “Lease”) for the real property described as Suite G-1, 9975 Carmel Mountain Road,
 4   San Diego California in the Plaza Rancho Penasquitos shopping center. Under a
 5   First Amendment to the Lease dated August 28, 2018, among other changes, the
 6   term of the Lease was extended through January 31, 2024. Current monthly
 7   minimum rent under the Lease is $5,633.11. The Debtors operate the business, La
 8   Jolla Noodles, as a sole proprietorship.
 9             Prior to the Chapter 7 filing, the Lease was in default. Through May 2021, a
10   total of $48,691.38 is owed for past due rent, common area charges, taxes and
11   insurance. The Lease is not listed in the Debtors’ schedules and statement of
12   financial affairs, but SunBrewer did receive notice of the Chapter 7 filing.
13             This is not the Debtors’ first bankruptcy case in this district. In 2017, they
14   filed a Chapter 13 case (17-03520). Within the Chapter 13 case, also filed for the
15   Debtors by Mr. Winfree, the Chapter 13 Trustee objected to confirmation and urged
16   that the case be dismissed. Case No 17- 03520-LT13; Dkt. No. 36) Among the
17   grounds is an assertion that creditors would be getting less under a plan than they
18   would under a Chapter 7 case. The Debtors’ chapter 13 plan was confirmed, but the
19   Trustee moved to dismiss the case following the Debtors’ default in payments under
20   the Plan. Dkt. No. 86. The Debtors did not oppose dismissal and the chapter 13 case
21   was dismissed on April 8, 2021. This chapter 7 case was filed less than a month
22   later.
23             Finally, in both the Debtors’ most recent bankruptcy cases the SunBrewer
24   Lease is not listed in the Debtors’ schedules and the monthly lease payments
25   ($4,713.07 at the time of the Chapter 13 in 2017 filing and $5,633.11 at the time of
26

27   1
         The facts are supported by the Declaration of Roberta Degener, filed concurrently herewith, and
         the files of the Debtors’ Chapter 7 case and their 2017 Chapter 13 case.
28
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 3 of 71




 1   this chapter 7 filing) are not listed among the Debtors’ monthly expenses.
 2         The Debtor’s Emergency Motion Should Be Denied.
 3         The Debtors chose Chapter 7 relief by filing their bare-bones petition on May
 4   4, 2021, ostensibly continued to operate their business, and then filed their
 5   “emergency” motion on May 20, 2021. But the Debtors’ schedules filed May 18,
 6   2021, fail to accurately account for the operation of their business. There is no
 7   listing of their Lease with Sunbrewer on Schedule G, and the description of their
 8   personal monthly income and expenses fails to account for the operation of their
 9   business. The Court, the Trustee and creditors are in the dark about how much the
10   Debtors’ income and expenses are.
11         Against this backdrop, the Debtors wish to enjoy the benefits of bankruptcy
12   with the automatic stay and the potential discharge of personal indebtedness. But the
13   Debtors want to enjoy these benefits while continuing to consume creditors’ (here,
14   Sunbrewer’s) assets without payment of rent and while possessing neither the legal
15   ability to “assume” the Lease in this Chapter 7 case, nor the factual ability to cure
16   the defaults under the Lease.
17         The filing of a Chapter 7 case poses insurmountable hurdles to the Debtors
18   with respect to the Lease. The Debtors have no legal means to assume the Lease, a
19   right possessed exclusively by the Chapter 7 trustee. Bankruptcy Code Section
20   365(a). If a lease is rejected, there is no statutory means for its ‘resurrection’ and
21   rejection would constitute a material breach of the lease which could thereafter be
22   ‘cured’. Section 365(g). Until the Lease is rejected, the Trustee is obligated to
23   perform its terms Section 365(d)(3). Following an abandonment under section 554,
24   the abandoned property would no longer be property of the bankruptcy estate and
25   would revert to the debtor. See In re Dewsnup, 908 F.2d 588, 590 (10th Cir. 1990),
26   aff’d 502 U.S. 410 (1992).
27

28
Case 21-01913-LT7        Filed 05/25/21    Entered 05/25/21 13:53:20      Doc 20    Pg. 4 of 71




 1             Accordingly, the Debtors request seems to be implicitly acknowledging that
 2   the Trustee will “very likely” abandon the Lease. Thus, they implicitly ask in their
 3   Emergency Motion, “what’s the harm in their continuing to operate the business and
 4   derive post-petition revenue and income”? Plenty. Their continued operations
 5   expose the estate to liabilities and risk while consuming SunBrewer’s asset without
 6   compensation in the process. It’s simply wrong and the Court ought not allow the
 7   Debtors’ to enjoy such a result.
 8             The Trustee’s opposition to the Emergency Motion2 notes the legal
 9   impediment posed by the Bankruptcy Appellate Panel’s decision in Nakhuda v.
10   Mansdorf, 2015 Bankr. Lexis 649 (Bankr. 9th Cir. 2015). The Panel there held that a
11   Chapter 7 debtor is required by statute to cease operations upon the filing of a
12   Chapter 7 petition because continued operations are “absolutely inconsistent” with
13   the affirmative duty imposed upon the debtor to turn over the assets of the estate to
14   the trustee under Section 521(a)(4). This, the Court implied, was a ‘black and white’
15   conclusion, and is one presumably unaffected by the Debtors’ failure, as here, to list
16   the Lease and the business operations in their schedules.
17             Thus, there is no authority, and the Debtors’ offer none, for their continued
18   operations of their business during the pendency of the Chapter 7 case. This is true
19   even if it might appear doubtful that the Trustee will assume the lease or, as appears
20   more likely, that he will either allow rejection to occur with the passage of time or
21   will abandon the Lease. But if the Court is considering a hybridized remedy here,
22   somehow expediting abandonment as a means of granting the Debtors’ motion,
23   fundamental fairness would require that the Debtors’ as a condition to any such
24   relief (i) pay all post-petition rent under the Lease and (ii) stipulate to a termination
25   of the automatic stay with respect to all acts undertaken by SunBrewer to obtain
26   possession of the premises and terminate the lease under applicable law.
27
     2
         SunBrewer hereby joins in the Trustee’s opposition to the Emergency Motion (Dkt. No. 16).
28
Case 21-01913-LT7   Filed 05/25/21     Entered 05/25/21 13:53:20   Doc 20   Pg. 5 of 71




 1         Finally, as the Trustee has noted in his opposition, the Debtors’ motion for
 2   emergency relief is woefully deficient. In addition to the items mentioned in the
 3   Trustee’s opposition is the added failure to notify SunBrewer or it’s counsel (the
 4   only materially affected party other than the Trustee) that the Emergency motion
 5   had been filed and to seek whether SunBrewer opposed relief, and to communicate
 6   that information to the Court in a declaration filed to support relief. See Bankruptcy
 7   Local Rules 9013-9(d) and (e). The Debtors’ failure to follow well established and
 8   unambiguous rules should be taken into account as the Court reviews their request.
 9         The Debtors’ emergency motion is both procedurally and substantively
10   deficient and should be denied.
11
     DATED: May 25, 2021                   SOLOMON WARD SEIDENWURM &
12
                                           SMITH, LLP
13

14
                                           By: /s/ Michael D. Breslauer
15                                             MICHAEL D. BRESLAUER
                                               Attorneys for Creditor SunBrewer Partners,
16
                                               L.P.
17

18

19

20

21

22

23

24

25

26

27

28
Case 21-01913-LT7     Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 6 of 71




                        DECLARATION OF ROBERTA DEGENER
 1
           I, ROBERTA DEGENER, declare:
 2
           1.     I am over 18 years of age and am the President of 1st Commercial
 3
     Management Group, real property manager and agent for SunBrewer Partners, L.P.,
 4
     a California partnership (“SunBrewer”), the owner of a shopping center known as
 5
     the Plaza Rancho Penasquitos. I have personal knowledge of the facts set forth in
 6
     this declaration either from my own knowledge or from review of information
 7
     collected and maintained in the ordinary course of business at 1st Commercial
 8
     Management Group as agent and manager for SunBrewer and could and would
 9
     testify thereto if called as witness in this matter.
10
           2.     SunBrewer is landlord and Sydney L. Nguyen and Yumi Bui (the
11
     “Debtors”) are tenants under a written lease dated April 1, 2011 for the real property
12
     premises located at 9975 Carmel Mountain Road, Suite G-1, San Diego, California
13
     92129 (the “Premises”). A true and correct copy of the Lease is attached hereto as
14
     Exhibit A.
15
           3.       On August 28, 2018, the Lease was amended by that certain First
16
     Amendment to Lease between SunBrewer and the Debtors. A true and correct copy
17
     of the First Amendment is attached hereto as Exhibit B.
18
           4.       Attached hereto as Exhibit C is a Tenant Ledger Summary Report
19
     dated May 14, 2021 for the Debtors’ lease of the Premises under the Lease. It
20
     identifies rent and other charges and payments under the Lease for the period from
21
     January 2020 through May 2021. As shown on the summary, the Lease is currently
22
     in default and the Debtors owe the sum $48,691.38 under the Lease.
23
           I declare under penalty of perjury under the laws of the State of California
24
     and the United States that the foregoing is true and correct and was executed this
25
     25th day of May 2021 at San Diego, California.
26
                                /s/ Roberta Degener
27
                                ROBERTA DEGENER
28
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 7 of 71




                    EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 8 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 9 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 10 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 11 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 12 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 13 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 14 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 15 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 16 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 17 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 18 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 19 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 20 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 21 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 22 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 23 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 24 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 25 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 26 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 27 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 28 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 29 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 30 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 31 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 32 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 33 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 34 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 35 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 36 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 37 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 38 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 39 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 40 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 41 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 42 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 43 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 44 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 45 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 46 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 47 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 48 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 49 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 50 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 51 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 52 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 53 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 54 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 55 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 56 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 57 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 58 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 59 of 71




                                                                          EXHIBIT A
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 60 of 71




                    EXHIBIT B
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20    Pg. 61 of 71




                                                                          EXHIBIT B
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20    Pg. 62 of 71




                                                                          EXHIBIT B
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20    Pg. 63 of 71




                                                                          EXHIBIT B
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20    Pg. 64 of 71




                                                                          EXHIBIT B
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20    Pg. 65 of 71




                                                                          EXHIBIT B
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20    Pg. 66 of 71




                                                                          EXHIBIT B
Case 21-01913-LT7   Filed 05/25/21   Entered 05/25/21 13:53:20   Doc 20   Pg. 67 of 71




                    EXHIBIT C
        Case 21-01913-LT7         Filed 05/25/21     Entered 05/25/21 13:53:20                 Doc 20      Pg. 68 of 71

Database:   WCRETAIL                       Tenant Ledger Summary Report                                           Page:           1
                                                                                                                  Date:   5/14/2021
Current Tenant                                     Saigon Noodles                                                 Time:     7:10 PM
                                       Transactions From 01/20 through 05/21

Period
Category           Description        Beginning Balance          Charges       Cash Received      Adjustments       Ending Balance



01/20
CAM         Common Area Maintenance               0.00          1,150.00           -1,150.00              0.00                 0.00
INS         Insurance                             0.00             46.00              -46.00              0.00                 0.00
MFR         Marketing Fund Reimb                  0.00             38.00              -38.00              0.00                 0.00
RET         Real Estate Taxes                     0.00            284.00             -284.00              0.00                 0.00
RNT         Base Rent                             0.00          5,309.75           -5,309.75              0.00                 0.00
               Total                              0.00          6,827.75           -6,827.75              0.00                 0.00
02/20
CAM         Common Area Maintenance               0.00          1,150.00           -1,150.00              0.00                0.00
INS         Insurance                             0.00             46.00              -46.00              0.00                0.00
MFR         Marketing Fund Reimb                  0.00             38.00              -38.00              0.00                0.00
RET         Real Estate Taxes                     0.00            284.00             -284.00              0.00                0.00
RNT         Base Rent                             0.00          5,469.04           -5,309.75              0.00              159.29
               Total                              0.00          6,987.04           -6,827.75              0.00              159.29
03/20
CAM         Common Area Maintenance              0.00           1,150.00           -1,150.00              0.00                0.00
INS         Insurance                            0.00              46.00              -46.00              0.00                0.00
MFR         Marketing Fund Reimb                 0.00              38.00              -38.00              0.00                0.00
RET         Real Estate Taxes                    0.00             284.00             -284.00              0.00                0.00
RNT         Base Rent                          159.29           5,469.04           -5,309.75              0.00              318.58
               Total                           159.29           6,987.04           -6,827.75              0.00              318.58
04/20
CAM         Common Area Maintenance              0.00           1,150.00               0.00               0.00             1,150.00
INS         Insurance                            0.00              46.00               0.00               0.00                46.00
MFR         Marketing Fund Reimb                 0.00              38.00               0.00               0.00                38.00
RET         Real Estate Taxes                    0.00             284.00               0.00               0.00               284.00
RNT         Base Rent                          318.58           5,469.04               0.00               0.00             5,787.62
               Total                           318.58           6,987.04               0.00               0.00             7,305.62
05/20
CAM         Common Area Maintenance           1,150.00          1,150.00               0.00                0.00            2,300.00
CAY         CAM-Prior Year                        0.00              0.00               0.00             -878.21             -878.21
INS         Insurance                            46.00             46.00               0.00                0.00               92.00
INY         Insurance-Prior Year                  0.00             18.91               0.00                0.00               18.91
MFR         Marketing Fund Reimb                 38.00             38.00               0.00                0.00               76.00
RET         Real Estate Taxes                   284.00            284.00               0.00                0.00              568.00
REY         R/E Tax-Prior Year                    0.00             18.20               0.00                0.00               18.20
RNT         Base Rent                         5,787.62          5,469.04               0.00                0.00           11,256.66
               Total                          7,305.62          7,024.15               0.00             -878.21           13,451.56
06/20
CAM         Common Area Maintenance          2,300.00           1,150.00               0.00               0.00             3,450.00
CAY         CAM-Prior Year                    -878.21               0.00               0.00               0.00              -878.21
INS         Insurance                           92.00              46.00               0.00               0.00               138.00
INY         Insurance-Prior Year                18.91               0.00               0.00               0.00                18.91
MFR         Marketing Fund Reimb                76.00              38.00               0.00               0.00               114.00
RET         Real Estate Taxes                  568.00             284.00               0.00               0.00               852.00
REY         R/E Tax-Prior Year                  18.20               0.00               0.00               0.00                18.20
RNT         Base Rent                       11,256.66           5,469.04               0.00               0.00            16,725.70
               Total                        13,451.56           6,987.04               0.00               0.00            20,438.60
07/20
CAM         Common Area Maintenance          3,450.00           1,150.00               0.00               0.00             4,600.00
CAY         CAM-Prior Year                    -878.21               0.00               0.00               0.00              -878.21
INS         Insurance                          138.00              46.00               0.00               0.00               184.00
INY         Insurance-Prior Year                18.91               0.00               0.00               0.00                18.91
MFR         Marketing Fund Reimb               114.00              38.00               0.00               0.00               152.00
RET         Real Estate Taxes                  852.00             284.00               0.00               0.00             1,136.00
REY         R/E Tax-Prior Year                  18.20               0.00               0.00               0.00                18.20
RNT         Base Rent                       16,725.70           5,469.04               0.00               0.00            22,194.74
               Total                        20,438.60           6,987.04               0.00               0.00            27,425.64
                                                                                                           EXHIBIT C
        Case 21-01913-LT7         Filed 05/25/21     Entered 05/25/21 13:53:20                 Doc 20    Pg. 69 of 71

Database:   WCRETAIL                       Tenant Ledger Summary Report                                         Page:           2
                                                                                                                Date:   5/14/2021
Current Tenant                                     Saigon Noodles                                               Time:     7:10 PM
                                       Transactions From 01/20 through 05/21

Period
Category           Description        Beginning Balance          Charges       Cash Received      Adjustments     Ending Balance


08/20
CAM         Common Area Maintenance          4,600.00           1,150.00               0.00             0.00             5,750.00
CAY         CAM-Prior Year                    -878.21               0.00               0.00             0.00              -878.21
INS         Insurance                          184.00              46.00               0.00             0.00               230.00
INY         Insurance-Prior Year                18.91               0.00               0.00             0.00                18.91
MFR         Marketing Fund Reimb               152.00              38.00               0.00             0.00               190.00
RET         Real Estate Taxes                1,136.00             284.00               0.00             0.00             1,420.00
REY         R/E Tax-Prior Year                  18.20               0.00               0.00             0.00                18.20
RNT         Base Rent                       22,194.74           5,469.04               0.00             0.00            27,663.78
               Total                        27,425.64           6,987.04               0.00             0.00            34,412.68
09/20
CAM         Common Area Maintenance          5,750.00           1,150.00               0.00             0.00             6,900.00
CAY         CAM-Prior Year                    -878.21               0.00               0.00             0.00              -878.21
INS         Insurance                          230.00              46.00               0.00             0.00               276.00
INY         Insurance-Prior Year                18.91               0.00               0.00             0.00                18.91
MFR         Marketing Fund Reimb               190.00              38.00               0.00             0.00               228.00
RET         Real Estate Taxes                1,420.00             284.00               0.00             0.00             1,704.00
REY         R/E Tax-Prior Year                  18.20               0.00               0.00             0.00                18.20
RNT         Base Rent                       27,663.78           5,469.04               0.00             0.00            33,132.82
               Total                        34,412.68           6,987.04               0.00             0.00            41,399.72
10/20
CAM         Common Area Maintenance          6,900.00           1,150.00           -5,528.00            0.00             2,522.00
CAY         CAM-Prior Year                    -878.21               0.00                0.00            0.00              -878.21
INS         Insurance                          276.00              46.00             -184.00            0.00               138.00
INY         Insurance-Prior Year                18.91               0.00                0.00            0.00                18.91
MFR         Marketing Fund Reimb               228.00              38.00             -152.00            0.00               114.00
RET         Real Estate Taxes                1,704.00             284.00           -1,136.00            0.00               852.00
REY         R/E Tax-Prior Year                  18.20               0.00                0.00            0.00                18.20
RNT         Base Rent                       33,132.82           5,469.04                0.00            0.00            38,601.86
               Total                        41,399.72           6,987.04           -7,000.00            0.00            41,386.76
11/20
CAM         Common Area Maintenance          2,522.00           1,150.00           -3,672.00            0.00                 0.00
CAY         CAM-Prior Year                    -878.21             878.21                0.00            0.00                 0.00
INS         Insurance                          138.00              46.00             -184.00            0.00                 0.00
INY         Insurance-Prior Year                18.91               0.00              -18.91            0.00                 0.00
MFR         Marketing Fund Reimb               114.00              38.00             -152.00            0.00                 0.00
RET         Real Estate Taxes                  852.00             284.00           -1,136.00            0.00                 0.00
REY         R/E Tax-Prior Year                  18.20               0.00              -18.20            0.00                 0.00
RNT         Base Rent                       38,601.86           5,469.04           -2,524.85            0.00            41,546.05
               Total                        41,386.76           7,865.25           -7,705.96            0.00            41,546.05
12/20
CAM         Common Area Maintenance              0.00           1,150.00               0.00             0.00             1,150.00
INS         Insurance                            0.00              46.00               0.00             0.00                46.00
MFR         Marketing Fund Reimb                 0.00              38.00               0.00             0.00                38.00
RET         Real Estate Taxes                    0.00             284.00               0.00             0.00               284.00
RNT         Base Rent                       41,546.05           5,469.04               0.00             0.00            47,015.09
               Total                        41,546.05           6,987.04               0.00             0.00            48,533.09
01/21
CAM         Common Area Maintenance          1,150.00           1,139.00           -2,289.00            0.00                 0.00
INS         Insurance                           46.00              47.00              -93.00            0.00                 0.00
MFR         Marketing Fund Reimb                38.00              39.00              -77.00            0.00                 0.00
RET         Real Estate Taxes                  284.00             292.00             -576.00            0.00                 0.00
RNT         Base Rent                       47,015.09           5,469.04           -3,792.75            0.00            48,691.38
               Total                        48,533.09           6,986.04           -6,827.75            0.00            48,691.38
02/21
CAM         Common Area Maintenance               0.00          1,139.00               0.00             0.00             1,139.00
INS         Insurance                             0.00             47.00               0.00             0.00                47.00
MFR         Marketing Fund Reimb                  0.00             39.00               0.00             0.00                39.00
RET         Real Estate Taxes                     0.00            292.00               0.00             0.00               292.00
                                                                                                         EXHIBIT C
        Case 21-01913-LT7          Filed 05/25/21     Entered 05/25/21 13:53:20                 Doc 20    Pg. 70 of 71

Database:   WCRETAIL                        Tenant Ledger Summary Report                                         Page:           3
                                                                                                                 Date:   5/14/2021
Current Tenant                                      Saigon Noodles                                               Time:     7:10 PM
                                        Transactions From 01/20 through 05/21

Period
Category            Description        Beginning Balance          Charges       Cash Received      Adjustments     Ending Balance


RNT         Base Rent                        48,691.38           5,633.11               0.00             0.00            54,324.49
              Total                          48,691.38           7,150.11               0.00             0.00            55,841.49
03/21
CAM         Common Area Maintenance           1,139.00           1,139.00          -2,278.00             0.00                 0.00
INS         Insurance                            47.00              47.00             -94.00             0.00                 0.00
MFR         Marketing Fund Reimb                 39.00              39.00             -78.00             0.00                 0.00
RET         Real Estate Taxes                   292.00             292.00            -584.00             0.00                 0.00
RNT         Base Rent                        54,324.49           5,633.11         -11,266.22             0.00            48,691.38
               Total                         55,841.49           7,150.11         -14,300.22             0.00            48,691.38
04/21
CAM         Common Area Maintenance               0.00           1,139.00          -1,139.00             0.00                 0.00
CAY         CAM-Prior Year                        0.00             562.91            -562.91             0.00                 0.00
INS         Insurance                             0.00              47.00             -47.00             0.00                 0.00
INY         Insurance-Prior Year                  0.00              93.47             -93.47             0.00                 0.00
MFR         Marketing Fund Reimb                  0.00              39.00             -39.00             0.00                 0.00
PPC         Prepaid CAM                           0.00               0.00          -1,139.00             0.00            -1,139.00
PPI         Prepaid Insurance                     0.00               0.00             -47.00             0.00               -47.00
PPM         Prepaid Marketing Income              0.00               0.00             -39.00             0.00               -39.00
PPR         Prepaid Rent                          0.00               0.00          -5,633.11             0.00            -5,633.11
PRE         Prepaid Real Estate Tax               0.00               0.00            -292.00             0.00              -292.00
RET         Real Estate Taxes                     0.00             292.00            -292.00             0.00                 0.00
REY         R/E Tax-Prior Year                    0.00              15.07             -15.07             0.00                 0.00
RNT         Base Rent                        48,691.38           5,633.11          -5,633.11             0.00            48,691.38
               Total                         48,691.38           7,821.56         -14,971.67             0.00            41,541.27
05/21
CAM         Common Area Maintenance               0.00           1,139.00           -1,139.00            0.00                 0.00
INS         Insurance                             0.00              47.00              -47.00            0.00                 0.00
MFR         Marketing Fund Reimb                  0.00              39.00              -39.00            0.00                 0.00
PPC         Prepaid CAM                      -1,139.00           1,139.00                0.00            0.00                 0.00
PPI         Prepaid Insurance                   -47.00              47.00                0.00            0.00                 0.00
PPM         Prepaid Marketing Income            -39.00              39.00                0.00            0.00                 0.00
PPR         Prepaid Rent                     -5,633.11           5,633.11                0.00            0.00                 0.00
PRE         Prepaid Real Estate Tax            -292.00             292.00                0.00            0.00                 0.00
RET         Real Estate Taxes                     0.00             292.00             -292.00            0.00                 0.00
RNT         Base Rent                        48,691.38           5,633.11           -5,633.11            0.00            48,691.38
               Total                         41,541.27          14,300.22           -7,150.11            0.00            48,691.38




                                                                                                          EXHIBIT C
Case 21-01913-LT7       Filed 05/25/21     Entered 05/25/21 13:53:20      Doc 20     Pg. 71 of 71




                                            PROOF OF SERVICE
  1
             I, WENDY A. YONES, declare as follows:
  2
              I am employed in the County of San Diego, State of California; I am over the age of
  3   eighteen years and am not a party to this action; my business address is Solomon Ward
  4   Seidenwurm & Smith, LLP, 401 B Street, Suite 1200, San Diego, CA 92101, in said County and
      State. On May 25, 2021, I served the following document(s):
  5
             OPPOSITION TO DEBTORS’ EMERGENCY APPLICATION FOR AN ORDER
  6          ALLOWING DEBTORS TO CONTINUE OPERATING THEIR BUSINESS
             PENDING THE BAKNRUPTCY ADMINISTRATION; JOINDER IN TRUSTEE’S
  7          OPPOSTION; DECLARATION OF ROBERTA DEGENER
  8   on each of the interested parties as follows:
  9   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
      Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
 10   document will be served by the court via NEF and hyperlink to the document. On May 25, 2021, I
      checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
 11   the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at the
      email address(es) indicated below:
 12
             Brian A. Kretsch brikretsch@sbcglobal.net, r59194@notify.bestcase.com
 13          Ronald E. Stadtmueller ecfstadt@aol.com, res@trustesolutions.net;
             ecfstadt2@aol.com
 14          United States Trustee ustp.region15@usdoj.gov
             Daniel J. Winfree lawyer@bkatty.com, admin@bkatty.com
 15
      BY EMAIL: This document was transmitted by email from wyones@swsslaw.com. The
 16   transmission was reported as complete and without error.
 17          Daniel Winfree - lawyer@bkatty.com
 18

 19   SERVED BY U.S. MAIL: On May 25, 2021, I served the following person(s) and/or entity(ies)
      at the last known address(es) in this bankruptcy case or adversary proceeding by placing a true and
 20   correct copy thereof in a sealed envelope in the United States Mail, first class, postage prepaid,
      and/or with an overnight mail service addressed as follows:
 21

 22          I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
 23

 24
      Dated: May 25, 2021                    By: /s/ Wendy A. Yones
 25                                               WENDY A. YONES

 26

 27

 28
